﻿It is a great pleasure for me to convey to you, Sir, our warmest congratulations on your election as President of the thirty-fifth session of the General Assembly. I avail myself of this opportunity to stress the satisfaction of the Romanian Government at the development achieved during the last few years in relations between Romania and the country which you represent, the Federal Republic of Germany.
95.	This session of the General Assembly is carrying out its work in the context of a particularly complex international situation. The Romanian Government considers that the threats to international peace and security and to the independence and free development of peoples, more than ever in the past, call for the United Nations and for all States, irrespective of their size, to take action in a spirit of high responsibility to settle, on just and equitable bases and in the interest of all peoples, the problems today confronting mankind.
96.	The peoples of the world expect this session of the world forum to open new prospects for the prevention of growing international tension, for the resumption and continuation of the policy of detente, independence, peace and cooperation; for the complete elimination from international relations of the policy of force and threat of force; for the settlement, exclusively by peaceful means, of all disputes among States; for the cessation of the arms race and the urgent adoption of practical measures of disarmament, primarily nuclear disarmament; for the eradication of underdevelopment and the establishment of a new international economic order; for the democratization of international life in its entirety; and for the strengthening of the role of the United Nations and its contribution to the consolidation of peace and cooperation among nations.
97.	Since the thirty-fourth session of the General Assembly, particularly in the first part of this year, international life has been fraught with tension which has seriously endangered the policy of detente, peace and national independence. This situation, which is the result of the intensification of a policy of division and consolidation of zones of influence and spheres of domination, the sharpening of contradictions between States and groups of States, the acceleration of the arms race, and the deepening of the gap between the rich and poor countries. This situation has been aggravated by the deepening of the economic crisis and by the energy crisis, particularly as it affects oil, and by the delay in the settlement of situations of tensions and conflict, including existing hotbeds of war, because of the emergence of new confrontations.
98.	At present, as a result of the peoples' struggle and the vigorous reaction of world public opinion and the progressive forces on all continents, we are witnessing some alleviation of tension. However, given the fact that the problems that have led to the aggravation of the international situation have not yet been settled, particularly great dangers continue to threaten the independence and freedom of peoples and the peace and security of all mankind.
99.	Developments in world affairs have convincingly shown that international peace and cooperation depend essentially on respect for the right of each people to decide its own destiny, strict and consistent observance of the principles of independence, sovereignty, and equality of rights, non-interference in internal affairs and mutual advantage in relations among all States. Everyday life constantly offers fresh proof that the observance of those principles is the cornerstone of international peace and security and that the main cause of tension, conflict and upheavals around the world can in the main be traced to violations of those principles. Those situations are the result of the manifestations of the anachronistic imperialist policy of force and diktat, and interference in the internal affairs of other peoples.
100.	As was recently pointed out by President Nicolae Ceausescu:
"Romania has declared and declares itself firmly against the policy of tension and force. Our country strives for the settlement of matters in dispute by political negotiations only, on the basis of observance of each people's independence and of non-interference in internal affairs. We are convinced that the peoples, the progressive anti-imperialist forces, have the capacity to prevent the worsening of the international situation, to ensure the resumption of the policy of detente, peace and respect for national independence and to bring about conditions in which all peoples can focus their energies on economic and social development."
101.	In this spirit, the Socialist Republic of Romania and President Ceausescu carry out wide-ranging intensive activities on the international scene. Proceeding from the right and duty of each country, irrespective of its size, strength or social and economic system, to take part in the settlement of problems of concern to the international community as a whole, the President of Romania has maintained and maintains direct dialogue with a great number of heads of State or Government, and with political leaders in socialist, developing and developed countries. Romania's international activity has constantly been designed to foster the peaceful approach to problems confronting mankind and the achievement of solutions through negotiations in accordance with the interests of the freedom and independence of peoples, peace, security and cooperation among nations.
102.	Romania is developing relations of friendship, solidarity and cooperation with all socialist States, strengthening the multisided cooperation with developing and nonaligned countries, extending its relations with all countries of the world, and taking an active part in the world exchange of values. Romania's international relations are part of the universal process of free and independent affirmation of nations, a contribution to the promotion of the policy of peace, detente, understanding and equal cooperation among all countries of the world.
103.	The Romanian Government considers that the United Nations and all peoples in the world should firmly condemn any manifestation of the policy of force and of threat of force in international relations. History has shown that whatever was built on force, diktat and pressure of any kind finally crumbled under the vigorous blows of the just struggle of the peoples. Recourse to force and war in relations between States has never led to a settlement of the problem, but rather has brought about huge human and material losses, poisoned international relations, made the quest for solutions more difficult and generated a grave threat to peace in the respective areas and in the world as a whole. The way of force and military might is the main threat to peace and the freedom of peoples, and represents a dangerous anachronism of the contemporary world which must be completely eliminated from international life.
104.	Serious and difficult as the problems between States may be, nothing can justify the avoidance or abandonment of political means of settlement; nothing can justify recourse to force or the threat of force. Reality is a forceful factual witness that, when the path of negotiations has been chosen, appropriate solutions have been found to the most thorny problems, or at least a diminution of tension has been achieved.
105.	In this context, I should like to stress that last year, in requesting the inclusion in the agenda of the General Assembly of the item entitled the "Settlement by peaceful means of disputes between States",  Romania proceeded from the need to make use of the possibilities provided by the United Nations and its Charter to act more effectively to prevent and settle conflicts between States on just and durable bases. The extensive debate on this item revealed wide adherence by States to this basic principle of the Charter, and a consensus on the importance of preparing a declaration of the General Assembly on the peaceful settlement of disputes between States was reached. We consider that such a declaration, as a first step towards the adoption of a world treaty embodying firm commitments in this field, would have a positive impact on world political life and would help to enhance international legality.
106.	The setting up of a permanent commission of the General Assembly for good offices and conciliation, which would function in close connexion with the Security Council in order better to fulfil the responsibilities of the United Nations in the maintenance of international peace and security, would be a substantial contribution to the strengthening of the role of the United Nations in the peaceful settlement, and particularly in the prevention, of disputes between States.
107.	As a representative of a European country, I should like to refer to the new prospects opened up by the Helsinki Conference and the Final Act adopted five years ago. Unfortunately, subsequent developments in Europe have not lived up to the expectations of peoples; in the past five years the arms race has continued and intensified, the accumulation of weapons of increasingly destructive capacity has continued without interruption, and foreign troops and military bases are still stationed on the territories of many States on the continent. Two opposing military blocs arc facing each other in Europe, which is indeed the main arena from which a new devastating world war could break out.
108.	Romania, like other European States, has a vital interest in putting an end to the deployment on the continent of new medium range nuclear missiles. For this reason, we strongly support the opening of negotiations on this issue. We consider that the proposals put forward in this respect by the Soviet Union are good, and on that basis negotiations for the cessation of the deployment of new missiles could start. The Romanian Government also supports the earliest possible ratification of the SALT II Treaty.
109.	Attaching great importance to the careful preparation and smooth functioning of the Madrid meeting, we are endeavouring to ensure that that meeting will give a new and strong impetus to the policy of detente and to the implementation in full of the documents signed at Helsinki, reaffirm the principles contained in the Final Act, agree on the convening of a European conference on the strengthening of trust and disarmament, adopt measures aimed at expanding cooperation in various fields such as energy, transport, the environment and industrial cooperation, as well as in the fields of cultural and artistic exchanges, and at the same time reach an agreement to ensure the continuity of meetings dealing with European security.
110.	Romania is striving for the development of bilateral and multilateral cooperation among the Balkan States and for the transformation of the Balkans into a region of peace, good neighbourliness and confidence, into a zone free of nuclear weapons, as an integral part of the efforts devoted to detente and European security.
111.	Allow me to express from this rostrum the deep concern of the Romanian Government and people at the dangerous situation caused by the continuation and intensification of the arms race, which has acquired huge dimensions and leads to greater and greater waste of financial, material and human resources and to a further increase of insecurity and the danger of war. In the circumstances, where so many grave problems still remain to be settled in order to ensure the economic and social progress of each country, the burden of armaments on all peoples has become unbearable. Such a situation cannot last any longer.
112.	In the present international situation, the cessation of the increase in military expenditures and the adoption of firm measures to reduce military budgets, armaments and armed forces represent a task of the utmost urgency and importance. This would save each year resources amounting to dozens and dozens of billions of dollars which could be used for the economic and social development of each nation, particularly for achieving more rapid progress in the developing countries.
113.	Romania, acting in accordance with its concerns and its stand on this matter, recently decided—for the third time—to reduce its military expenditures for 1980 by 16 per cent and to devote the funds thus saved to the implementation of the programme designed to raise the living standards of the people.
114.	The interests of peace and the progress of all peoples require that the military balance and the guaranteeing of the security of individual States be achieved not through the escalation of the arms race, the increase of the military expenditures and the accumulation of arms but, on the contrary, by reduction of military budgets, armed forces and armaments, by disarmament measures. It is necessary, more than ever, for the United Nations, for all the States of the world, to act with the utmost resolution to bring about a genuine process of disarmament and, first of all, nuclear disarmament. Everything must be done, before it is too late, to halt the arms race, to defend the fundamental rights of peoples to peace and disarmament.
115.	The Romanian Government considers that the concluding of international agreements on the freezing and reduction of military expenditures would be an important step in that direction and therefore it has presented practical proposals to that end. Of great importance would be the achievement of international agreements under which States, particularly those heavily armed, would commit themselves, until new agreements on the freezing and reduction of military budgets had been concluded, to show self-restraint with regard to increases of military expenditures.
116.	We regard as positive the fact that the Disarmament Commission at its last session began a more thorough examination of the problem of military budgets. Romania will at this session present a draft resolution. It is our hope that at the next stage the United Nations will embark upon the identification and drafting of principles which would govern the activities of States in the matter of the freezing and reduction of military budgets.
117.	In the view of Romania, among the disarmament measures absolute priority must be given to the matter of nuclear disarmament. We are, obviously, aware that disarmament is a complex, long-term process. Therefore we believe that it would be particularly important to adopt partial measures, such as the abolition of foreign military bases, the withdrawal of all troops and armaments within national borders and the dissolution of military blocs. Such measures would strengthen confidence among States and would open the way to general and complete disarmament.
118.	In the opinion of the Romanian Government, the tenth special session, the first special session of the General Assembly devoted to disarmament, established a more democratic organizational framework for the consideration and solution of these problems. Certain positive results achieved in the work of the Committee on Disarmament at Geneva confirm this assessment. It is essential now to use this framework, and, first of all, the Committee on Disarmament, for the negotiation and adoption of practical measures of disarmament.
119.	Taking into account developments in weaponry, which are increasingly dangerous to world peace, it is necessary to do everything to ensure that the preparation for the second special session of the General Assembly devoted to disarmament and the work done at that session will produce a radical improvement in the endeavours of the entire international community to achieve disarmament.
120.	The conclusion, without the expected results, of the recent eleventh special session of the General Assembly on the new international economic order places before the international community, with even more acuity and urgency, one of the gravest problems of the contemporary world—namely, the perpetuation of the condition of underdevelopment in which most of mankind live and the division of the world into rich and poor countries.
121.	The existing and deepening gaps between the rich and poor countries are not unavoidable. The situation is perpetuated by the present structure and machinery of the world economy and by the maintenance of inequitable relations and a system of international economic relations in which the rich become increasingly richer and the poor increasingly poorer.
122.	It is an undeniable fact that the developed countries have accumulated the riches they have today not only through their own efforts, but also through the exploitation over centuries of dozens and dozens of other peoples. Another fact, which cannot help but cause anxiety, is that the rich countries are not only opposed to radical changes that need to be made in the existing machinery for international cooperation, but they resort, on a large scale, to new and insidious forms of exploitation of the weaker countries and obstruct the access of those countries to the achievements of contemporary progress.
123.	The persistence and deepening of the phenomenon of underdevelopment, the grave implications of the economic, energy and raw materials crises and of the monetary and financial crises, have very adverse effects on the economies of all countries and especially on those of the developing countries. Those factors undermine their programmes of national development, aggravate distrust and contradictions, conflict and tension, and represent a direct threat to international peace and security.
124.	The liquidation of underdevelopment certainly implies above all the efforts of the developing countries themselves and broadening of cooperation among them, together with radical changes in current international economic relations and machinery which should ensure the development of relations based on equity and equality. The active participation of the rich countries in this process and the substantial support that those countries should give the developing countries are not questions of charity, but of justice and international morality, an imperative demand of progress in a world of increasing interdependency, an essential prerequisite of international economic and political stability.
125.	Experience has clearly shown that the problems of underdevelopment, of the normal functioning and stability of the world economy, cannot be solved through superficial measures, but rather call for far-reaching changes, both in the economic structures and the international flows and machinery and in the transfer of technology and the granting of technical assistance, and at the same time, in the mobilization, for development, of all material, financial and human resources. We should like to stress, in this respect also, Romania's proposal, made together with other States, that the savings effected through a 10 to 15 per cent reduction in military budgets be reallocated for the social and economic development of each country, and particularly of the developing countries. That is why it is so urgent, in this area as well, to proceed from words to deeds, to effective measures of real significance in the field of disarmament.
126.	Romania, together with the other States members of the Group of 77, submitted at the eleventh special session considerations and proposals stressing the urgent need to embark purposefully on the negotiation of practical measures, in accordance with the requirements of the new international economic order.
127.	The Romanian Government considers that the basic objective of the present session remains the launching in 1981 of comprehensive negotiations and the concentration of efforts on reaching integrated and worldwide solutions within the framework of the United Nations and, with the participation of all Member States. These solutions should provide answers to the urgent problems and, at the same time, respond to the long-term interests of the progress of the developing countries and of a healthy and stable expansion of the world economy as a whole. In order to prevent grave implications both for the developing and the developed countries, and for international economic and political life, it is imperative to carry through rapid and resolute actions to deal with the problems of energy, external debt, access to financial markets, reform of the international monetary system and the campaign against protectionism, in order to establish a new international division of labour and new economic relations.
128.	It is necessary to understand that stability and lasting peace in the world, the independent affirmation of peoples, require the elimination of the serious anomaly of underdevelopment which keeps the majority of the world's population in a state of poverty, hunger and backwardness.
129.	Romania, like other States, is deeply concerned by the maintenance and worsening of tension and conflict and by the emergence of hotbeds of war and armed confrontations in different parts of the world, since they endanger international peace and security.
130.	We should like to reaffirm Romania's unshakeable view that all States should direct and intensify their efforts, and do their utmost to bring about, as quickly as possible, settlement of disputes between States by political means only, through negotiations, completely avoiding armed confrontation and the use of force.
131.	In this spirit, Romania has constantly declared itself, and does so again, in favour of a political settlement of the problems of the Middle East and of a comprehensive, just and lasting peace in that part of the world. That would require Israel's withdrawal from all Arab territories occupied in 1967, including Arab Jerusalem, settlement of the question of the Palestinian people on the basis of their right to self-determination, the establishment of a national independent State, and a guarantee of the independence and territorial integrity of all States in the area. We consider it necessary that, after wide consultations, an initiative be taken leading to the creation of a new framework, a new basis for negotiations, in the form of a conference under the auspices, and with the active participation of, the United Nations. Such a conference should provide for the participation of all parties concerned, including the PLO, as the legitimate representative of the Palestinian people, the USSR and the United States, as well as other States that can make a positive contribution to the efforts directed towards a peaceful comprehensive settlement of the Middle East situation.
132.	Romania stands for a political settlement of the situation in Afghanistan, leading to the cessation of all external assistance to the antigovernmental forces and, at the same time, to the withdrawal of Soviet military units from that country. It stands for respect of the independence and sovereignty of Afghanistan, for the respect of the right of the Afghan people freely to decide their own development, in accordance with their own national will and interests. We want to see direct negotiations started between the Afghan Government and the Governments of neighbouring States, which should lead to the settlement of the problems, to the normalization of the situation in the area and to the development of good neighbourly relations among all States in that region of the world.
133.	We are also in favour of a political solution to the question of Cyprus by negotiations between the two communities, which should ensure the independence, sovereignty, territorial integrity, unity and nonalignment of the Republic of Cyprus, cooperation and the peaceful coexistence of the two Cypriot communities.
134.	We wish to reaffirm, on this occasion too, our full solidarity with the just struggle of the Korean people to fulfil their national ideal—the independent, peaceful and democratic reunification of the country by the Koreans themselves—on the basis of the constructive proposals put forward by the Democratic People's Republic of Korea and of the provisions of resolution 3390 (XXX) adopted by the General Assembly on 18 November 1975.
135.	One imperative of our times is the complete eradication of the vestiges of colonialism, of the policy of racial discrimination and apartheid. We welcomed with satisfaction the proclamation of the new State of Zimbabwe and its admission into the great family of the United Nations and, under the new conditions, we wish to develop further the relations of friendship and solidarity already established between the Romanian people and the Zimbabwean people during the long struggle of the latter against colonial domination and to achieve independence. We give our full support to the struggle of the Namibian people, led by the South West Africa People's Organization, for the earliest possible achievement of its full national independence.
136.	We support and feel full solidarity with the peoples of southern Africa in the struggle they are waging to put an end to the policy of apartheid and all racial discrimination, and to stop the acts of aggression being committed by the South African regime against neighbouring independent countries. We consider that the United Nations and all the States Members of the Organization should do their utmost to put an end to manifestations of colonialism and to any policy of oppression of a people by another people and to bring about the complete liquidation of imperialist, colonialist and neo colonialist policies throughout our planet.
137.	For some time problems connected with the free and full development of the human personality have held the attention of the international community.
138.	The Romanian delegation believes that debates on human rights should place a particular emphasis on the fundamental right of people and nations to life, peace and a free and independent existence, which are supreme values to which all nations aspire and on whose fulfilment depend respect for and the exercise of all the other fundamental human rights and freedoms.
139.	The Romanian delegation will support the further consideration by the General Assembly of the universal implementation of the right to education, since it is deeply convinced that the development of education and the training of national personnel, particularly in the developing countries, are primary requirements for ensuring the broad development of the human personality and for the overall progress of society.
140.	With regard to the decision of the General Assembly on the designation of 1985 as International Youth Year, with the theme of participation, development and peace, we believe that it is necessary to make thorough preparations for this in order to encourage the intensification of United Nations activities for and concern with youth, which is an important social force for progress, democracy and peace.
141.	The solution of the complex problems of our times requires the participation on a basis of equality of ail States, irrespective of size or social system, and especially that of the small and medium sized countries, the developing countries and the nonaligned countries, which constitute the great majority of our world.
142.	It is necessary that the United Nations and other international organizations should play an increasingly active role in the democratic and equitable solution of the problems confronting mankind by promoting a policy of peace and detente and of respect for the national independence of all peoples. Romania is in favour of intensifying the efforts of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization to identify new ways and practical measures to enable the United Nations to discharge its great responsibility for the defence of international peace and security and the development of cooperation among all States.
143.	The Romanian delegation is participating in this session of the General Assembly in the conviction that, given the present international circumstances, the United Nations should involve itself more directly in the prevention and elimination of crises and conflicts and in the promotion of effective action capable of furthering understanding and peaceful cooperation among all countries.
144.	I wish to express from this rostrum, on behalf of the Romanian Government, Romania's determination closely to cooperate with other States and peoples in the peaceful settlement, in the interest of all nations, of the great problems confronting mankind today, in ensuring the fulfilment of the aspirations of peoples to live in full freedom and independence, peace and security, and in the establishment of a better and more just world.
